


Exhibit 10(I)

 

TARGET CORPORATION

OFFICER EDCP

(2009 PLAN STATEMENT)

 

Effective January 1, 2009

As Amended and Restated

 

--------------------------------------------------------------------------------


 

TARGET CORPORATION

2009 OFFICER EDCP

(2009 Plan Statement)

 

TABLE OF CONTENTS

 

SECTION 1  INTRODUCTION; DEFINITIONS

1

1.1  Name of Plan; History

1

1.2  Definitions

1

1.2.1  Account

1

1.2.2  Affiliate

1

1.2.3  Base Salary

1

1.2.4  Beneficiary

2

1.2.5  Board

2

1.2.6  Bonus

2

1.2.7  Certified Earnings

2

1.2.8  Change-in-Control

2

1.2.9  Code

3

1.2.10  Committee

3

1.2.11  Company

3

1.2.12  Company’s Fiscal Year

3

1.2.13 Crediting Rate Alternative

3

1.2.14  Deferral Credit

4

1.2.15  Disabled

4

1.2.16  Discretionary Credit

4

1.2.17  Earnings Credit

4

1.2.18  EDCP

4

1.2.19  Effective Date

4

1.2.20  Eligible Compensation

4

1.2.21  Employee

4

1.2.22  Enhancement

4

1.2.23  ERISA

4

1.2.24  ESBP

4

1.2.25  ESBP Benefit

4

1.2.26  ESBP Benefit Transfer Credits

4

1.2.27  Newly Eligible Employee

5

1.2.28  Officer

5

1.2.29  Participant

5

1.2.30  Participating Employer

5

1.2.31  Performance Share Award

5

1.2.32  Plan

5

1.2.33  Plan Administrator

5

1.2.34  Plan Rules

5

1.2.35  Plan Statement

5

1.2.36  Plan Year

5

1.2.37  Restoration Match Credit

5

1.2.38  Signing Bonus

6

 

--------------------------------------------------------------------------------


 

1.2.39  SPP Benefit

6

1.2.40  SPP Benefit Transfer Credit

6

1.2.41  Specified Employee

6

1.2.42  Target 401(k) Plan

6

1.2.43  Target Pension Plan

6

1.2.44  Termination of Employment

6

1.2.45  Trust

7

1.2.46  Unforeseeable Emergency

7

1.2.47  Valuation Date

7

1.2.48  Year Of Service

7

SECTION 2  PARTICIPATION AND DEFERRAL ELECTIONS

8

2.1  Eligibility

8

2.2  Special Rules for Participating Employees

8

2.3  Termination of Participation

8

2.4  Rehires and Transfers

8

2.5  Effect on Employment

9

2.6  Condition of Participation

9

2.7  Deferral Elections

10

2.8  Base Salary Deferrals

10

2.9  Bonus Deferrals

10

2.10  Performance Share Award Deferrals

11

2.11  Special Code section 162(m) Deferral Elections

11

2.12  Cancellation of Deferral Elections

12

SECTION 3  CREDITS TO ACCOUNTS

13

3.1  Elective Deferral Credit

13

3.2  Restoration Match Credit

13

3.3  SPP Benefit Transfer Credits

13

3.4  ESBP Benefit Transfer Credits

15

3.5  Discretionary Credits

16

SECTION 4  ADJUSTMENTS OF ACCOUNTS

17

4.1  Establishment of Accounts

17

4.2  Adjustments of Accounts

17

4.3  Investment Adjustment

17

4.4  Enhancement

17

4.5  Account Adjustments Upon a Change-in-Control or Plan Termination

18

SECTION 5  VESTING

19

5.1  Deferral Credits and Restoration Match Credits

19

5.2  Discretionary Credits

19

5.3  Enhancement

19

5.4  SPP Benefit Transfer Credit

19

5.5  ESBP Benefit Transfer Credit

19

5.6  Failure to Cooperate; Misinformation or Failure to Disclose

19

SECTION 6 DISTRIBUTION

20

6.1  Distribution Elections

20

6.2  General Requirements

20

6.3  Six-Month Suspension for Specified Employees

22

6.4  Distribution on Account of Death

23

 

--------------------------------------------------------------------------------


 

6.5  Distribution on Account of Unforeseeable Emergency.

23

6.6  Designation of Beneficiaries

23

6.7  Facility of Payment

25

6.8  Tax Withholding

25

6.9  Payments Upon Rehire

25

6.10  Application for Distribution

25

6.11  Acceleration of Distributions

25

6.12  Delay of Distributions

25

SECTION 7  SOURCE OF PAYMENTS; NATURE OF INTEREST

27

7.1  Source of Payments

27

7.2  Unfunded Obligation

27

7.3  Establishment of Trust

27

7.4  Spendthrift Provision

27

SECTION 8  ADOPTION, AMENDMENT AND TERMINATION

28

8.1  Adoption

28

8.2  Amendment

28

8.3  Termination

28

SECTION 9  CLAIM PROCEDURES

30

9.1  Claim Procedures

30

9.2  Rules and Regulations

31

9.3  Limitations and Exhaustion

32

SECTION 10  PLAN ADMINISTRATION

34

10.1  Plan Administration

34

10.2  Conflict of Interest

34

10.3  Committee Membership and Authority

35

10.4  Service of Process

35

10.5  Choice of Law

35

10.6  Responsibility for Delegate

35

10.7  Expenses

35

10.8  Errors in Computations

35

10.9  Indemnification

35

10.10  Notice

36

SECTION 11  CONSTRUCTION

37

11.1  ERISA Status

37

11.2  IRC Status

37

11.3  Rules of Document Construction

37

11.4  References to Laws

37

11.5  Appendices

37

APPENDIX A

38

 

--------------------------------------------------------------------------------


 

SECTION 1

INTRODUCTION; DEFINITIONS

 

1.1          Name of Plan; History.  This Plan (formerly known as the “Target
Corporation SMG Executive Officer Deferred Compensation Plan) is a
non-qualified, unfunded plan established for the purpose of allowing a select
group of management or highly compensated employees to defer the receipt of
income.  This Plan was originally adopted effective as of January 1, 1997 and
was amended at various times thereafter.  Effective April 30, 2002, Participants
in this Plan who were members of the Company’s Corporate Operating Committee
received credits under this Plan equal to the present value of their benefit
under the supplemental pension plans maintained by the Company.  Each subsequent
April, the Participant receives annual SPP Benefit Transfer Credits equal to the
change in value of his or her benefit under the supplemental pension plans. 
Effective July 31, 2002, this program was extended to include all officers of
the Company.  Effective April 30, 2002, Participants in this Plan who were
members of the Company’s Corporate Operating Committee received credits under
this Plan equal to the present value of their benefit under the Company’s ESBP. 
Each subsequent April, Participants received annual credits equal to the change
in value of his or her benefit under the ESBP.  Effective October 28, 2005, all
officers who had not previously received ESBP Benefit Transfer Credits, received
a one-time transfer of the present value of their benefit under the ESBP.  As of
January 28, 2006, a one-time ESBP credit was made to certain executive committee
members and no subsequent ESBP Benefit Transfer Credits were made to those
receiving the one-time ESBP credit.  From time to time, certain participants in
the Target Corporation Deferred Compensation Plan — Senior Management Group
(“ODCP”) and the Company negotiated to transfer the economic value of their
benefit under ODCP to this Plan.  Officers eligible to receive performance share
awards granted in the fiscal years ending February 1, 2003 and January 31, 2004
had an opportunity to defer receipt of the value of the earned performance
shares into this Plan at the end of the performance period.  The performance
period for the shares granted in 2003 ended February 3, 2007.  The performance
period for the shares granted in 2004 ended February 2, 2008.  Effective
January 1, 2005 (and other effective dates as specifically provided), this Plan
was operated in compliance with Code section 409A.  Effective January 29, 2006,
members of the Company’s executive committee ceased to be eligible to receive
enhanced earnings on their account balances.  This Plan Statement, which is
intended to comply with Code section 409A, is effective January 1, 2009.

 

1.2          Definitions.  When the following terms are used herein with initial
capital letters, they shall have the following meanings:

 

1.2.1       Account.  “Account” means the separate bookkeeping account
representing the separate unfunded and unsecured general obligation of the
Participating Employers established with respect to each person who is a
Participant in this Plan.  Within each Participant’s Account, separate
subaccounts shall be maintained to the extent the Plan Administrator determines
it to be necessary or desirable for the administration of this Plan.

 

1.2.2       Affiliate.  An “Affiliate” is the Company and all persons, with whom
the Company would be considered a single employer under Code section 414(b) or
414(c).

 

1.2.3       Base Salary.   “Base Salary” with respect to a Plan Year means
Certified Earnings as modified by the rules below:

 

(a)           the limits imposed by Code section 401(a)(17) will not apply;

 

1

--------------------------------------------------------------------------------


 

(b)           deferrals under Section 2.8 of this Plan are included as Base
Salary; and

 

(c)           Bonus and Signing Bonus amounts are not included as Base Salary.

 

1.2.4       Beneficiary.  “Beneficiary” means an individual (human being), a
trust that is a United Sates person within the meaning of the Code, a person
that has been recognized as a charitable organization under Code section 170(b),
or the Participant’s estate designated in accordance with Section 6.7 to receive
all or a part of the Participant’s Account in the event of the Participant’s
death prior to full distribution thereof.  A person so designated shall not be
considered a Beneficiary until the death of the Participant.

 

1.2.5       Board.  “Board” is the Board of Directors of the Company, or such
committee of the Board of Directors to which the Board of Directors of the
Company has delegated the respective authority.

 

1.2.6       Bonus.  “Bonus” with respect to a Plan Year means that portion of
Certified Earnings that is equal to the amount payable under any regular
incentive plan of a Participating Employer that is earned, or intended to be
earned, over a period of at least a calendar year or fiscal year as modified by
the rules below:

 

(a)           the limits imposed by Code section 401(a)(17) will not apply;

 

(b)           deferrals under Section 2.9 of this Plan are included as Bonus;
and

 

(c)           Signing Bonus amounts are not included as Bonus

 

1.2.7       Certified Earnings.  “Certified Earnings” has the same meaning as
the defined term in the Target 401(k) Plan.

 

1.2.8       Change-in-Control.

 

(a)           A “Change-in-Control” shall be deemed to have occurred if:

 

(i)            50% or more of the directors of the Company shall be persons
other than persons

 

A)         FOR WHOSE ELECTION PROXIES SHALL HAVE BEEN SOLICITED BY THE BOARD, OR

 

B)          WHO ARE THEN SERVING AS DIRECTORS APPOINTED BY THE BOARD TO FILL
VACANCIES ON THE BOARD CAUSED BY DEATH OR RESIGNATION (BUT NOT BY REMOVAL) OR TO
FILL NEWLY-CREATED DIRECTORSHIPS, OR

 

(ii)           30% or more of the outstanding voting power of the Voting Stock
of the Company is acquired or beneficially owned (as defined in Article IV of
the Restated Articles of Incorporation, as amended, of the Company) by any
person (as defined in Article IV of the Restated Articles of Incorporation, as
amended, of the Company), other than an entity resulting from a Business
Combination in which clauses (x) and (y) of subparagraph (iii) apply, or

 

2

--------------------------------------------------------------------------------


 

(iii)          the consummation of a merger or consolidation of the Company with
or into another entity, a statutory share exchange, a sale or other disposition
(in one transaction or a series of transactions) of all or substantially all of
the Company’s assets or a similar business combination (each, a “Business
Combination”), in each case unless, immediately following such Business
Combination, (x) all or substantially all of the beneficial owners of the
Company’s Voting Stock immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of the voting power of
the then outstanding shares of voting stock (or comparable voting equity
interests) of the surviving or acquiring entity resulting from such Business
Combination (including such beneficial ownership of an entity that, as a result
of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries), in
substantially the same proportions (as compared to the other beneficial owners
of the Company’s Voting Stock immediately prior to such Business Combination) as
their beneficial ownership of the Company’s Voting Stock immediately prior to
such Business Combination, and (y) no person (as defined in Article IV of the
Restated Articles of Incorporation, as amended, of the Company) beneficially
owns, directly or indirectly, 30% or more of the voting power of the outstanding
voting stock (or comparable equity interests) of the surviving or acquiring
entity (other than a direct or indirect parent entity of the surviving or
acquiring entity, that, after giving effect to the Business Combination,
beneficially owns, directly or indirectly, 100% of the outstanding voting stock
(or comparable equity interests) of the surviving or acquiring entity), or

 

(iv)          approval by the shareholders of a definitive agreement or plan to
liquidate or dissolve the Company.

 

For purposes of this 1.2.8, “Voting Stock” has the same meaning as defined in
Article IV of the Restated Articles of Incorporation, as amended, of the
Company.

 

1.2.9       Code.  “Code” means the Internal Revenue Code of 1986, as amended
(including, when the context requires, all regulations, interpretations and
rulings issued hereunder).

 

1.2.10     Committee.  “Committee” means the administrative committee appointed
in accordance with Section 10.3.

 

1.2.11     Company.  “Company” means Target Corporation, a Minnesota
corporation, or any successor thereto.

 

1.2.12     Company’s Fiscal Year.  “Company’s Fiscal Year” means the period
commencing on the Sunday that immediately follows the Saturday that is nearest
to the last day in January through the Saturday that is nearest to the last day
in January in the following year.

 

1.2.13     Crediting Rate Alternative.  “Crediting Rate Alternative” means a
hypothetical investment option used for the purpose of measuring income, gains
and losses to the Accounts of Participants (as if the Accounts had in fact been
so invested).  The Crediting Rate Alternatives shall be designated in writing by
the Plan Administrator.

 

3

--------------------------------------------------------------------------------


 

1.2.14     Deferral Credit.  A “Deferral Credit” is the amount credited to a
Participant’s Account pursuant to Section 3.1.

 

1.2.15     Disabled.  A Participant will be “Disabled” if he or she has become
entitled to receive disability income benefits under the provisions of the
Social Security Act.

 

1.2.16     Discretionary Credit.  A “Discretionary Credit” is the amount
credited to a Participant’s Account pursuant to Section 3.5.

 

1.2.17     Earnings Credit.  “Earnings Credit” means the investment adjustment
credited to a Participant’s Account pursuant to Section 4.3 or Section 4.5 as
applicable.

 

1.2.18     EDCP.  “EDCP” means the Target Corporation EDCP, a non-qualified,
unfunded deferred compensation plan maintained by the Company and certain other
Affiliates.

 

1.2.19     Effective Date.  The “Effective Date” of this Plan Statement is
January 1, 2009, except as otherwise provided.

 

1.2.20     Eligible Compensation.  “Eligible Compensation” means, the Base
Salary, Bonus and Performance Share Award that the Participant receives or is
entitled to receive from his or her Participating Employer for services
rendered.

 

1.2.21     Employee.  An “Employee” is an individual who performs services for a
Participating Employer as an employee of the Participating Employer (as
classified by the Participating Employer at the time the services are preformed
and without regard to any subsequent reclassification) and does not include any
individual who is classified an independent contractor.

 

1.2.22     Enhancement.  “Enhancement” means an additional .1667% of investment
earnings per month added to the applicable Crediting Rate Alternatives as
provided in Section 4.4.

 

1.2.23     ERISA.  “ERISA” means the Employee Retirement Income Security Act of
1974, as amended (including, when the context requires, all regulations,
interpretations and rulings issued thereunder).

 

1.2.24     ESBP.  “ESBP” means the Target Corporation Post Retirement Executive
Survivor Benefit Plan.

 

1.2.25     ESBP Benefit.  “ESBP Benefit” means the actuarial lump sum present
value of a Participant’s survivor benefit under the ESBP determined as of a
particular determination date under Section 3.4 but without regard to whether
the Participant had experienced either an “early retirement” or “normal
retirement” under the Target Pension Plan as provided under the ESBP.  The
present value of such survivor benefit will be determined by the Company in its
sole and absolute discretion based on such interest rates, mortality factors and
other assumptions deemed appropriate by the Company.

 

1.2.26     ESBP Benefit Transfer Credits.  “ESBP Benefit Transfer Credits” are
the initial and annual credits to a Participant’s Account under Section 3.4.

 

4

--------------------------------------------------------------------------------


 

1.2.27     Newly Eligible Employee.  “Newly Eligible Employee” means an Employee
who either (i) was not previously eligible to participate in this Plan or any
other non-qualified, deferred compensation plans maintained by a  Participating
Employer or other Affiliate, (ii) had been paid all amounts previously deferred
under all non-qualified, deferred compensation plans maintained by a
Participating Employer or other Affiliate and had ceased to be eligible to
continue to participate in such plans on or before the date of payment of all
amounts due under such plans, or (iii) was not eligible to participate in any
non-qualified deferred compensation plans (other than the accrual of earnings)
maintained by a Participating Employer or other Affiliate at any time during the
24-month period ending on the date the Employee has again become eligible to
participate in the Plan.

 

1.2.28     Officer.  An “Officer” is a member of the executive committee and any
other Employee who is designated and categorized as an officer of the Company by
the Company’s Chief Executive Officer.

 

1.2.29     Participant.  A “Participant” is an Employee who becomes a
Participant in this Plan in accordance with the provisions of Section 2.  An
Employee who has become a Participant shall be considered to continue as a
Participant in this Plan until the date when the Participant no longer has any
Account under this Plan, or the date of the Participant’s death, if earlier.

 

1.2.30     Participating Employer.  “Participating Employer” means the Company
and each other Affiliate that, with the consent of the Company, adopts this
Plan.  A Participating Employer shall cease to be a Participating Employer on
the date it ceases to be an Affiliate.

 

1.2.31     Performance Share Award.  “Performance Share Award” means a
performance share award issued under the Company’s Long-Term Incentive Plan of
1999 or the Company’s Long-Term Incentive Plan of 2004.

 

1.2.32     Plan.  “Plan” means the nonqualified, unfunded income deferral
program maintained by the Company and established for the benefit of
Participants eligible to participate therein, as set forth in this Plan
Statement.  As used herein, “Plan” does not refer to the documents pursuant to
which this Plan is maintained.  That document is referred to herein as the “Plan
Statement”.  The Plan shall be referred to as the “Target Corporation Officer
EDCP” (formerly known as the Target Corporation SMG Executive Deferred
Compensation Plan).

 

1.2.33     Plan Administrator.  “Plan Administrator” means the Company or, if
affirmatively designated by the Company, some other individual or committee.

 

1.2.34     Plan Rules.  “Plan Rules” are rules, policies, practices or
procedures adopted by the Plan Administrator or its delegate pursuant to
Section 10.1.5.

 

1.2.35     Plan Statement.  “Plan Statement” means this document entitled
“Target Corporation Officer EDCP (2009 Plan Statement),” as adopted by the
Company, effective as of January 1, 2009, as the same may be amended from time
to time.

 

1.2.36     Plan Year.  “Plan Year” means the period from January 1 through
December 31.

 

1.2.37     Restoration Match Credit.  “Restoration Match Credit” is the amount
credited to a Participant’s Account pursuant to Section 3.2.

 

5

--------------------------------------------------------------------------------

 

1.2.38     Signing Bonus.  “Signing Bonus” is the cash remuneration earned
following a period of employment provided to certain new Employees related to
their acceptance of employment with a Participating Employer.

 

1.2.39     SPP Benefit.  “SPP Benefit” means the amount determined under
Appendix A.

 

1.2.40     SPP Benefit Transfer Credit.  “SPP Benefit Transfer Credit” is the
amount credited to a Participant’s Account under Section 3.3.

 

1.2.41     Specified Employee.  For purposes of complying with the requirements
of Code section 409A(a)(2)(B)(i) (relating to the 6 month suspension of certain
benefit distributions), an individual is a “Specified Employee” if on his or her
Termination of Employment, the Company or other Affiliate has stock that is
traded on an established securities market within the meaning of Code section
409A(a)(2)(B) and such individual is a “key employee” (defined below).  For this
purpose, an individual is a “key employee” during the 12-month period beginning
on April 1 immediately following the calendar year in which the individual was
employed by the Company and other Affiliates, and satisfied, at any time within
such calendar year, the requirements of Code section 416(i)(1)(A)(i), (ii) or
(iii) (without regard to Code section 416(i)(5)).  An individual will not be
treated as a Specified Employee if the individual is not required to be treated
as a Specified Employee under Treasury Regulations issued under Code section
409A.

 

1.2.42     Target 401(k) Plan.  “Target 401(k) Plan” means the tax-qualified
defined contribution retirement plan, with a qualified cash or deferred
arrangement, established by the Company for the benefit of employees eligible to
participate therein, and known as the Target Corporation 401(k) Plan.

 

1.2.43     Target Pension Plan.  “Target Pension Plan” means the tax qualified
defined benefit pension plan, established for the benefit of employees eligible
to participate therein, and known as the Target Corporation Pension Plan,
including any predecessor plan(s) or successor plan.

 

1.2.44     Termination of Employment.

 

(a)                                  For purposes of determining entitlement to
or the amount of benefits under the Plan, “Termination of Employment” means a
severance of a Participant’s employment relationship with each Participating
Employer and all Affiliates, for any reason.

 

(b)                                 For purposes of determining when a
distribution will be made under the Plan, a “Termination of Employment” will be
deemed to occur if, based on the relevant facts and circumstances to the
Participant, the Participating Employer, all Affiliates and Participant
reasonably anticipate that the level of bona fide future services to be
performed by the Participant for the Participating Employer and all Affiliates
will permanently decrease to no more than 20% of the average level of bona fide
services performed over the immediately preceding 36-month period.

 

(c)                                  A bona fide leave of absence that is six
months or less, or during which an individual retains a reemployment right, will
not cause a Termination of Employment.  In the case of a leave of absence
without a right of reemployment that exceeds the time periods described in this
paragraph, a Termination of

 

6

--------------------------------------------------------------------------------


 

Employment will be deemed to occur once the leave of absence exceeds six months.

 

(d)                                 Notwithstanding the foregoing, a Termination
of Employment shall not occur unless such termination also qualifies as a
“separation from service,” as defined under Code section 409A and related
guidance thereunder.

 

1.2.45     Trust.  “Trust” means the Target Corporation Deferred Compensation
Trust Agreement, dated January 1, 2009 by and between the Company and State
Street Bank and Trust Company, as it is amended from time to time, or similar
trust agreement.

 

1.2.46     Unforeseeable Emergency.  “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, or a dependent (within the meaning of
Code section 152(a)) of the Participant, loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, but only if
and to the extent such Unforeseeable Emergency constitutes an “unforeseeable
emergency” under Code section 409A.

 

1.2.47     Valuation Date.  “Valuation Date” means each business day on which
the New York Stock Exchange is open.

 

1.2.48     Year of Service.  A “Year of Service” means each 12-consecutive month
period an individual is an Employee after the date the individual is first
eligible to participate under this Plan or any other non-qualified deferred
compensation plan maintained by a Participating Employer.

 

7

--------------------------------------------------------------------------------


 

SECTION 2
PARTICIPATION AND DEFERRAL ELECTIONS

 

2.1          Eligibility.

 

2.1.1       An Employee is eligible to participate in this Plan on the first day
of a Plan Year if, on such day, he or she:

 

(a)                                  is a “qualified employee” as that term is
defined in the Target 401(k) Plan; and

 

(b)                                 is an Officer.

 

2.1.2       A Newly Eligible Employee is eligible to participate in this Plan on
the date that is 30 days after he or she satisfies the requirements in
Section 2.1.1.

 

2.1.3       An Employee shall, as a condition of participation in this Plan,
complete such forms and make such elections in accordance with Plan Rules as the
Plan Administrator may require.  An Employee who satisfies the requirements of
this Section 2.1 is eligible to participate in this Plan in accordance with and
subject to the requirements of this Plan.

 

2.1.4       An Employee who has had a Termination of Employment as defined in
Section 1.2.44(b), will not be eligible to make deferral elections for
subsequent Plan Years until otherwise notified by the Plan Administrator.  Any
deferral election in effect at the time of such Termination of Employment will
continue to apply with respect to any Eligible Compensation received from a
Participating Employer or other Affiliate.  Such Employee will still be eligible
to receive credits, if any, pursuant to Sections 3.2, 3.3, 3.4 and 3.5.

 

2.2          Special Rules for Participating Employees.  A Participant who
transfers employment from one Participating Employer to another Affiliate,
whether or not a Participating Employer will, for the duration of the Plan Year
in which the transfer occurs, continue to participate in this Plan in accordance
with the deferral election in effect at the time of such transfer.  A
Participant who is simultaneously employed with more than one Participating
Employer will participate in this Plan as an Employee of each such Participating
Employer on the basis of a single deferral election applied separately to his or
her respective, Eligible Compensation from each Participating Employer.

 

2.3          Termination of Participation.  Except as otherwise specifically
provided in this Plan Statement or by the Committee, an Employee who ceases to
satisfy the requirements of Section 2.1 is not eligible to continue to
participate in the Plan, provided, that any deferral elections in effect, and
irrevocable, will continue to apply with respect to any Eligible Compensation
received from a Participating Employer or other Affiliate.  The Participant’s
Account will continue to be governed by the terms of the Plan until such time as
the Participant’s Account balance is paid in accordance with the terms of the
Plan.  A Participant or Beneficiary will cease to be such as of the date on
which his or her entire Account balance has been distributed.

 

2.4          Rehires and Transfers.

 

2.4.1       A Participant who incurs a Termination of Employment and is rehired
during the same calendar year will continue Base Salary deferrals for such
calendar year in accordance with his or her election in effect immediately prior
to the Termination of Employment.

 

8

--------------------------------------------------------------------------------


 

2.4.2       A Participant who incurs a Termination of Employment and is rehired
prior to the later of the end of the Plan Year or the date the Bonus for such
Plan Year is paid in cash, will continue Bonus Deferrals for such Plan Year in
accordance with his or her election in effect immediately prior to the
Termination of Employment.

 

2.4.3       Transfers from Non-Officer Plan.  An Employee who is a Participant
in the EDCP and is promoted to an Officer position will cease to be eligible to
participate in the EDCP and will be eligible to participate in this Plan,
subject to the following rules:

 

(a)                                  The Employee will become a Participant in
this Plan immediately upon satisfying the requirements to participate hereunder.

 

(b)                                 The Employee’s deferral elections made under
the EDCP will transfer to the Plan and continue as an election made under
Section 2.

 

(c)                                  The Employee’s account maintained under the
EDCP will be transferred to the Employee’s Account under this Plan.

 

(d)                                 The Employee’s distribution elections made
under the EDCP (including any default distributions) will transfer to this Plan
and continue as the distribution elections made under this Plan.

 

(e)                                  The Employee’s beneficiary designation made
under the EDCP will be treated as the Employee’s Beneficiary designation under
this Plan until changed in accordance with Section 6.7.

 

2.5          Effect on Employment.

 

2.5.1       Not a Term of Employment.  Neither the terms of this Plan Statement
nor the benefits under this Plan (including the continuance thereof) shall be a
term of the employment of any Employee.

 

2.5.2       Not an Employment Contract.   This Plan is not and shall not be
deemed to constitute a contract of employment between any Participating Employer
and any Employee or other person, nor shall anything herein contained be deemed
to give any Employee or other person any right to be retained in any
Participating Employer’s employ or in any way limit or restrict any
Participating Employer’s right or power to discharge any Employee or other
person at any time and to treat him or her without regard to the effect that
such treatment might have upon him or her as a Participant in this Plan.

 

2.6          Condition of Participation

 

2.6.1       Cooperation.  Each Participant shall cooperate with the Company by
furnishing any and all information requested by the Company in order to
facilitate the payment of benefits hereunder and taking such other relevant
action as may be requested by the Company.  If a Participant refuses to
cooperate, neither the Company nor any Participating Employer shall have any
further obligation to the Participant under this Plan, other than payment to
such Participant of the aggregate amount of Eligible Compensation deferred under
Section 3.1.

 

9

--------------------------------------------------------------------------------


 

2.6.2       Plan Terms and Rules.  Each Participant, as a condition of
participation in this Plan, is bound by all the terms and conditions of this
Plan and the Plan Rules.

 

2.7          Deferral Elections.  An Employee who satisfies the eligibility
requirements of Section 2 may, at the time and in the manner provided hereunder,
elect to defer the receipt of his or her Eligible Compensation.

 

2.7.1       General Rule.  Except as otherwise provided in this Plan, an
election shall be made before the beginning of the Plan Year during which the
Participant performs services for which the Eligible Compensation is earned. 
The election must designate the percentage of the Base Salary, Bonus or
Performance Share Award which shall be deferred under this Plan.  In accordance
with Plan Rules, the Plan Administrator will determine the manner and timing
required to file a deferral election.  No deferral election shall be effective
unless prior to the deadline for making such election, the Participant has filed
with the Plan Administrator, in accordance with Plan Rules, an insurance consent
form permitting the Participating Employer or Company to purchase and maintain
life insurance coverage on the Employee with the Participating Employer or
Company as the beneficiary.  An election to defer Eligible Compensation for the
Plan Year or other period is irrevocable once it has been accepted by the Plan
Administrator and the deadline for making such election has expired, except as
otherwise provided under this Plan.

 

2.7.2       Newly Eligible Employees.  For a Newly Eligible Employee, the
deferral election may be made after the first day of a Plan Year provided it is
made within 30 days after becoming eligible to participate in this Plan.  Such a
deferral election by a Newly Eligible Employee is irrevocable once it has been
received by the Plan Administrator and the deadline for making such election has
expired, except as otherwise provided under this Plan.  Such election will be
effective with respect to Eligible Compensation payable for services performed
after becoming eligible for this Plan and commencing with the next full pay
period after the deferral election becomes irrevocable.

 

2.7.3       Terminations of Employment.  A Participant who completes a deferral
election in accordance with this Section 2.7, but who has a Termination of
Employment prior to the expiration of the deadline for making such election,
will be deemed to have made no deferral election for the respective period.

 

2.8          Base Salary Deferrals.  A Participant’s election to defer Base
Salary is subject to the following requirements:

 

2.8.1       A Base Salary deferral election will be effective with respect to
the first paycheck issued during the Plan Year, including for the payroll period
that includes the last day of the preceding Plan Year, and such election will
remain in effect through the last paycheck issued during the Plan Year.

 

2.8.2       Except as provided in Section 2.11, the Base Salary deferral
percentage may not exceed 80%.

 

2.9          Bonus Deferrals.  A Participant’s election to defer his or her
Bonus is subject to the following requirements:

 

2.9.1       A bonus deferral election will be in effect for service periods that
begin in the Plan Year immediately following the date the election becomes
irrevocable and continue through

 

10

--------------------------------------------------------------------------------


 

the end of the Plan Year or if the Bonus is paid after such Plan Year, through
the date the Bonus would have been paid in cash.

 

2.9.2       Except as provided in Section 2.11, a Participant’s Bonus effective
deferral percentage may not exceed 80%.  For deferral elections that become
effective after the beginning of a service period, that portion of a Newly
Eligible Employee’s Bonus that may be deferred is limited to the total amount of
the bonus multiplied by the ratio equal to the number of days in the service
period beginning after the date of the Bonus deferral election became
irrevocable over the total number of days in the service period.

 

2.9.3       If the Plan Administrator determines that a Participant’s Bonus is
“performance-based compensation” within the meaning of Code section 409A, then,
consistent with Plan Rules, the Participant’s deferral election may be made no
later than six months before the last day of the performance period during which
the Bonus is earned.

 

2.9.4       If a Participant has a Termination of Employment before the end of
the service period for any Bonus, but is still entitled to receive a bonus, the
Participant’s existing Bonus deferral election will continue to apply.

 

2.10        Performance Share Award Deferrals.  A Participant’s election to
defer his or her Performance Share Award is subject to the following
requirements:

 

2.10.1     The election is available for Performance Share Awards issued in the
Company’s Fiscal Year ending in calendar year 2003 and 2004.

 

2.10.2     A Participant’s Performance Share Award deferral percentage may not
exceed 100%.

 

2.10.3     If the Plan Administrator determines that a Participant’s Performance
Share Award is “performance-based compensation” within the meaning of Code
section 409A, then the Participant’s Performance Share Award deferral election
must be made no later than twenty-four (24) months prior to the date the
Performance Share Award would otherwise be paid in the form of cash or Company
stock, or, if earlier, six (6) months before the end of the period over which
the services giving rise to the Performance Share Award were performed.

 

2.10.4     The “Plan Committee” as defined under the Company’s Long Term
Incentive Plan shall determine, in its sole and absolute discretion for each
Plan Year during which a Performance Share Award is issued, whether Participants
in any group or class are eligible to make deferral elections under this
Section 2.10 with respect to a Performance Share Award.

 

2.11        Special Code Section 162(m) Deferral Elections.  Notwithstanding
Sections 2.8 and 2.9, a Participant who, prior to the beginning of a Plan Year,
is identified by the Plan Administrator as a potential “covered employee”
(within the meaning of Code section 162(m)) for the Company’s Fiscal Year either
ending in or beginning in the Plan Year may:

 

2.11.1     Make a Base Salary deferral election for the Plan Year that consists
of two parts:

 

(a)                                  the first part of the election will apply
with respect to the first paycheck issued during the applicable Plan Year
through the last paycheck issued prior to the end of the Company’s Fiscal Year
ending in the Plan Year, and

 

11

--------------------------------------------------------------------------------


 

(b)                                 the second part will apply to the paychecks
issued after the beginning of the Company’s Fiscal Year beginning in such Plan
Year and issued prior to the end of such Plan Year.

 

2.11.2     Make a separate Bonus deferral election for the Plan Year with
respect to:

 

(a)                                  The Bonus amounts that satisfy the
requirements of performance-based compensation under Code section 162(m), and

 

(b)                                 All other Bonus amounts as determined by the
Plan Administrator.

 

The Plan Administrator will set the maximum Bonus deferral percentage in its
sole discretion, on a Participant by Participant basis.

 

2.12        Cancellation of Deferral Elections.

 

2.12.1     401(k) Hardship.  Notwithstanding any provisions in the Plan to the
contrary, an election to defer under Sections 2.8, 2.9, and 2.10 will be
cancelled to the extent necessary for the Participating Employer to comply with
the hardship withdrawal provisions of such Participating Employer’s 401(k) plan.

 

(a)                                  An election to defer Base Salary amounts
for the Plan Year during which the hardship withdrawal was made will be
cancelled.  Further, no Base Salary deferral election will be effective for the
next Plan Year if the hardship withdrawal occurs after June 30, and on or before
December 31 of the calendar year.

 

(b)                                 Any election to defer Bonus or Performance
Share Award amounts in effect at the time of the hardship withdrawal will be
cancelled.  Further, no deferral election for a Bonus related to service in the
next Plan Year will be effective if the hardship withdrawal occurs after
June 30, and on or before December 31 of the calendar year.

 

2.12.2     Unforeseeable Emergency.  Notwithstanding any provisions in the Plan
to the contrary, an election to defer under Sections 2.8, 2.9, and 2.10 will be
cancelled for the remaining portion of the Plan Year in the event the
Participant has received a distribution on account of an Unforeseeable Emergency
under Section 6.5.  The revocation shall be made at the time and in the manner
specified in Plan Rules and must otherwise comply with the requirements of
Section 6.5.

 

12

--------------------------------------------------------------------------------


 

SECTION 3
CREDITS TO ACCOUNTS

 

3.1          Elective Deferral Credit.  The Plan Administrator shall credit to
the Account of each Participant the amount, if any, of Eligible Compensation the
Participant elected to defer pursuant to Section 2.  Such amount shall be
credited as nearly as practicable as of the time or times when the Eligible
Compensation would have been paid to the Participant but for the election to
defer.

 

3.2          Restoration Match Credit.

 

3.2.1       Eligibility for Credit.  An Employee who satisfies the eligibility
requirements of Section 2.1 during a Plan Year will receive a Restoration Match
Credit for the Plan Year if he or she: (i) was actively employed and eligible to
participate in this Plan on the last business day of the Plan Year; (ii) has
experienced a Termination of Employment as defined under
Section 1.2.44(a) during the Plan Year after attaining age 55 and completing
five (5) “years of vesting service” as defined in the Target Pension Plan;
(iii) has experienced a Termination of Employment as a result of death; or
(iv) has become Disabled during such Plan Year.

 

3.2.2       Amount of Credit.  A Participant who satisfies the requirements of
Section 3.2.1 is entitled to a Restoration Match Credit equal to the sum of:

 

(a)                                  5% of the Participant’s Base Salary and
Bonus that is deferred under this Plan during the Plan Year; and

 

(b)                                 5% of the Participant’s Plan Year Base
Salary and Bonus that is not deferred under this Plan during the Plan Year and
that exceeds the compensation limit in effect under Code section 401(a)(17) for
such Plan Year;

 

provided, however, that: (y) no Restoration Match Credit shall be made for Base
Salary or Bonus paid prior to the date the Participant became eligible to
participate in the Target 401(k) Plan, and (z) the credit under this
Section 3.2.2 will not exceed the amount of Deferral Credits made by the
Participant under Section 3.1 during the Plan Year.

 

3.2.3       Crediting to Account.         The Plan Administrator shall credit to
a Participant’s Account as of the last business day of the Plan Year the amount
of the Restoration Match Credit determined for the Plan Year for that
Participant under Section 3.2.2.

 

3.2.4       Credit Upon Change-in-Control.  Upon a Change-in-Control that causes
the Plan to be terminated under Section 8.3.2, the Plan Administrator shall
credit to a Participant’s Account as of the date of the Plan termination a
Restoration Match Credit determined for the Plan Year for that Participant under
Section 3.2.2 through such date.  Any subsequent determination of the
Restoration Match Credit during the same Plan Year will be made under
Section 3.2.2, less any amounts previously credited under this Section 3.2.4.

 

3.3          SPP Benefit Transfer Credits.

 

3.3.1       Eligibility.  A Participant who satisfies the eligibility
requirements of Section 2.1 shall receive an SPP Benefit Transfer Credit under
this Plan if he or she:  (i) is classified as an Officer of the Company; and
(ii) has a vested benefit under the Target Pension Plan, including a vested
interest arising on account of the Participant’s death.

 

13

--------------------------------------------------------------------------------


 

3.3.2       Initial SPP Benefit Transfer Credit.

 

(a)                                  A Participant who satisfies the
requirements of Section 3.3.1 receives an initial SPP Benefit Transfer Credit on
or about the April 30 (or immediately preceding business day) immediately
following the calendar year in which the Participant becomes eligible under
Section 3.3.1, in an amount equal to the actuarial lump sum present value on
March 31 (or immediately preceding business day) for the Participant’s SPP
Benefit accrued through the preceding December 31.  In the case of Participant
who is an executive officer, such transfer will be made and determined on or
about the last business day prior to the end of the Company’s Fiscal Year.

 

(b)                                 Upon a Plan termination upon a
Change-in-Control under Section 8.3.2, the Plan Administrator shall credit the
initial SPP Benefit Transfer Credit to a Participant’s Account as of the Plan
termination effective date in an amount equal to the actuarial lump sum present
value on the Plan termination effective date.

 

3.3.3       Annual SPP Benefit Transfer Credit.  A Participant who has received
an initial SPP Benefit Transfer Credit under the Plan, who is eligible to
receive credits pursuant to Section 3.3.1, and who is employed by a
Participating Employer during a Plan Year will receive an annual SPP Benefit
Transfer Credit to his or her Account under the Plan as follows:

 

(a)                                  For each Plan Year, the annual SPP Benefit
Transfer Credit will be the difference between (i) the SPP Benefit determined as
the last day of the Plan Year expressed as the actuarial lump sum present value
on the determination date and (ii) the aggregate amount of the previous SPP
Benefit Transfer Credits to the Participant’s Account increased by assumed
earnings at an annual rate equal to the sum of the average of the applicable
Stable Value Crediting Rate Alternative for the Plan Year plus two percent
determined from the crediting date through the determination date; provided that
with respect to periods that a Participant does not receive the Enhancement on
their Account, the annual rate will be equal to the average of the applicable
Stable Value Crediting Rate Alternative.

 

(b)                                 If the amount of the annual or final SPP
Benefit Transfer Credit is positive, a credit will be made to the Participant’s
Account.  If the amount of the SPP Benefit Transfer Credit is negative and if,
and only if, (i) the Participant is an executive officer on the determination
date, or (ii) the Participant is an Employee and member of the Board, but was
formerly an executive officer, then such Participant’s Account will be debited
by such negative amount.  The debit will be made prorata among all distribution
options of the Plan other than fixed payment dates.

 

(c)                                  The annual SPP Benefit Transfer Credit
(including a negative credit) will be made to the Participant’s Account as of
the April 30 (or immediately preceding business day) following the determination
date.  In the case of a Participant who is an executive officer, such transfer
will be made and determined on or about the last business day prior to the end
of the Company’s Fiscal Year.

 

14

--------------------------------------------------------------------------------


 

(d)                                 For purposes of this section, “determination
date” means on or about March 31; provided that in the case of Participant who
is an executive officer, “determination date” shall mean on or about the last
business day prior to the end of the Company’s Fiscal Year.

 

(e)                                  Upon a Plan termination on account of a
Change-in-Control under Section 8.3.2, the Plan Administrator shall credit to a
Participant’s Account as of the Plan termination effective date an SPP Benefit
Transfer Credit as determined in this Section 3.3.3 as of the Plan termination
effective date.

 

(f)                                    Notwithstanding the foregoing, a
Participant’s final SPP Benefit Transfer Credit will be determined within 60
days following his or her Termination of Employment as defined under
Section 1.2.44(a).

 

3.3.4       Forfeiture.  A Participant’s SPP Benefit Transfer Credits under this
Section 3.3 and corresponding earnings adjustments under Section 4 are subject
to forfeiture at the time and in the amount provided under Sections 3.3.3(b) and
5.4 and Section A-5 of Appendix A.

 

3.4          ESBP Benefit Transfer Credits.

 

3.4.1       Eligibility.  A Participant who satisfies Section 2.1, who has
received an initial ESBP Benefit Transfer Credit under the Plan, who is employed
by a Participating Employer during the a Plan Year, and who has provided advance
written notice of his retirement/termination date prior to January 11, 2006 will
receive an annual ESBP Benefit Transfer Credit to his Account under the Plan.

 

(a)                                  For each Plan Year, the annual ESBP Benefit
Transfer Credit will be the difference between (i) the ESBP Benefit determined
as of the last day of the Plan Year as expressed as the actuarial lump sum
present value on the determination date, and (ii) the aggregate amount of the
previous ESBP Benefit Transfer Credits to the Participant’s Account increased by
earnings at an annual rate equal to the sum of the average of the applicable
Stable Value Crediting Rate Alternatives plus two percent, from the crediting
dates through the determination date.

 

(b)                                 The credit to the Participant’s Account will
be made as of the April 30 (or immediately preceding business day) following the
determination date.

 

(c)                                  For purposes of this section,
“determination date” means on or about March 30.

 

(d)                                 Upon a Change-in-Control, the Plan
Administrator shall credit to a Participant’s Account as of the date of the
Change-in-Control an ESBP Benefit Transfer Credit as determined in this
Section 3.4. as of the date of the Change-in-Control.

 

(e)                                  Notwithstanding the foregoing, a final
annual ESBP Benefit Transfer Credit will be made to the Participant’s Account 60
days following a Participant’s Termination of Employment as defined under
Section 1.2.44(a).

 

3.4.2       Forfeiture.  A Participant who has a Termination of Employment as
defined under Section 1.2.44(a) prior to the attainment of age 55 and completion
of 5 Years of Service will forfeit his or her ESBP Benefit Transfer Credits, and
an amount of Earnings Credits and

 

15

--------------------------------------------------------------------------------


 

Enhancement equal to the investment adjustments that would have been credited on
the ESBP Benefit Transfer Credits at the Stable Value Crediting Rate Alternative
(or successor rate) plus an annual rate of two percent 2%.  The amount to be
forfeited will be made prorata among all distribution options of the Plan.

 

3.5          Discretionary Credits.  The Company in its sole and absolute
discretion may determine in writing for each Participant an amount that shall be
credited the Participant’s Account as a Discretionary Credit.  Any Discretionary
Credit to an executive officer will require the approval of the Compensation
Committee of the Board.  The Plan Administrator shall credit to a Participant’s
Account the amount of a Participating Employer’s Discretionary Credit, if any,
determined for that Participant under this Section.  Such amount shall be
credited as nearly as practicable as of the time or times fixed by the
Participating Employer when awarding such credit.  Any special provisions
relating to Discretionary Credits made on behalf of a Participating Employer’s
Employees will be set forth on an exhibit to the Plan Statement.

 

16

--------------------------------------------------------------------------------

 

SECTION 4
ADJUSTMENTS OF ACCOUNTS

 

4.1          Establishment of Accounts.  There shall be established for each
Participant an Account which shall be adjusted as provided under Section 4.

 

4.2          Adjustments of Accounts.  On each Valuation Date, the Plan
Administrator shall cause the value of the Account (or subaccount) to be
increased (or decreased) for distributions, withdrawals, credits, debits and
investment income, gains or losses charged to the Account.

 

4.3          Investment Adjustment.  The investment income, gains and losses
shall be determined for the Accounts in accordance with the following:

 

4.3.1       Participant Elections.  In accordance with Plan Rules and procedures
established by the Plan Administrator, each Participant shall prospectively
elect, as part of the initial enrollment process, and from time to time
thereafter, one or more Crediting Rate Alternatives that shall be used to
measure income, gains and losses until the next Valuation Date.

 

4.3.2       Default Rate.  If a Participant fails to designate one or more
Crediting Rate Alternatives to be used to measure income, gains and losses with
respect to amounts credited to his or her Account, such amounts will be deemed
to be invested in a default Crediting Rate Alternative designated by the Plan
Administrator in accordance with Plan Rules.

 

4.3.3       Crediting.  As of each Valuation Date, each Participant’s Account
shall be adjusted for income, gains and losses as if the Account had in fact
been invested in the Crediting Rate Alternative(s) so selected.

 

4.3.4       Responsibility for Investing Adjustments.  The Plan Administrator
will not be responsible in any manner to any Participant, Beneficiary or other
person for any damages, losses or liabilities, costs or expenses of any kind
arising in connection with any designation or elimination of a Crediting Rate
Alternative or a Participant’s election of a Crediting Rate Alternative.

 

4.4          Enhancement.

 

4.4.1       General Rule.  The Account of each Participant who is employed by
the Company or other Affiliate for the entire calendar month will be credited by
an amount equal to the Enhancement multiplied by the balance of the Account on
the first day of the month.  On the last business day of each month, this amount
will be credited according to the Crediting Rate Alternatives in effect for new
Deferral Credits.

 

4.4.2       Exception.  No Enhancement will be credited with respect to the
Participant during the remainder of the Company’s Fiscal Year in which the
Participant becomes an executive committee member or during any of the Company’s
Fiscal Years beginning after the date the Participant becomes an executive
committee member; provided that the Committee, in its sole discretion, can cause
the forfeiture of the Enhancement credited to a Participant’s Account during the
Company’s Fiscal Year in which a Participant initially becomes an executive
committee member.

 

17

--------------------------------------------------------------------------------


 

4.5          Account Adjustments Upon a Change-in-Control or Plan Termination.

 

4.5.1       In the event of a Plan termination following a Change-in-Control
under Section 8.3.2 that causes a Trust to be established and funded pursuant to
Section 7.3 where distribution of a Participant’s Account may not be made from
the Trust within 60 days of the event because of restrictions imposed by Code
section 409A, then the Participant’s Account as of the date of such event will
no longer receive adjustments determined pursuant to Sections 4.3 and 4.4.

 

4.5.2       On and after the date of an event described in Section 4.5.1, the
Account will have an investment adjustment determined at an annual rate equal to
the sum of the 10-Year U.S. Treasury Note plus 2%.  The 10-Year U.S. Treasury
Note rate will be determined as of the date of the Plan termination under
Section 8.3.2, or if no such rate is available on that date, the immediately
preceding date such rate is available, and reset each calendar quarter as
necessary.

 

18

--------------------------------------------------------------------------------


 

SECTION 5
VESTING

 

5.1          Deferral Credits and Restoration Match Credits.  Deferral Credits
and Restoration Match Credits (and related Earnings Credits) of each Participant
shall be fully (100%) vested and nonforfeitable at all times except as otherwise
provided.

 

5.2          Discretionary Credits.  A Participant will be vested in any
Discretionary Credits (and related Earnings Credits) as provided by the Plan
Administrator when such amounts are credited to the Participant’s Account.

 

5.3          Enhancement.

 

5.3.1       General Rule.  Except as provided under Section 4.4.2, the
Enhancement credited to a Participant’s Account will become fully vested and
nonforfeitable upon the earliest occurrence of any of the following events while
the Participant is still in the employment of a Participating Employer or other
Affiliate:  (i) the Participant’s death; (ii) the last day of the calendar month
in which a Participant attains age sixty-five (65) years; (iii) the
determination that the Participant is Disabled; (iv) the occurrence of a
Change-in-Control; (v) the Participant’s completion of five (5) Years of
Service; or (vi) such other date as provided in writing to a Participant from
the Plan Administrator.

 

5.3.2       Forfeiture.  Any forfeiture of the Enhancement will occur as soon as
practicable after the Participant’s Termination of Employment.  Forfeiture of
the Enhancement that is not vested under Section 5.3.1 is limited to the
aggregate amount of the Enhancement credited with respect to such amounts
determined without regard to Earnings Credits on such Enhancement.  The amount
of the Enhancement to be forfeited will be debited prorata against the
Participant’s distribution options.

 

5.4          SPP Benefit Transfer Credit.  A Participant has a forfeiture of the
SPP Benefit to the extent there is a debit as provided in Section 3.3 or
Appendix A.  The forfeiture amount will be debited against a Participant’s
Account.  The debit will be made prorata among all distribution options of the
Plan.

 

5.5          ESBP Benefit Transfer Credit.  A Participant has a forfeiture of
the ESBP Benefit to the extent there is a forfeiture as provided in
Section 3.4.2.  The forfeiture amount will be debited against a Participant’s
Account.  The debit will be made prorata among all the Participant’s
distribution options under the Plan.

 

5.6          Failure to Cooperate; Misinformation or Failure to Disclose.  A
Participant’s Account is subject to forfeiture as provided under Sections 2.6.1.

 

19

--------------------------------------------------------------------------------


 

SECTION 6

DISTRIBUTION

 

6.1          Distribution Elections.  Except as otherwise specifically provided
in this Plan, a Participant may irrevocably elect for each Plan Year the form
and time of distribution of the credits made to his or her Account for such Plan
Year.

 

6.2          General Rule.  A Participant’s distribution election relating to
Deferral Credits must be made prior to the date the Participant’s deferral
election becomes irrevocable.  The election shall be made in the form and manner
prescribed by Plan Rules.  Distribution elections for Base Salary deferrals will
also apply to Restoration Match Credits related to the same Plan Year.  Earnings
Credits and Enhancements will be distributed in the same form and time as in
effect for the related Account credit.  All Discretionary Credits will be
distributed in the form of a single lump sum as of the time determined under
Section 6.2.2(b).

 

6.2.1       Form of Distribution.  The Participant may elect among the following
forms of distribution.

 

(a)                                  Installments.  A series of annual
installments made over either five (5) years or ten (10) years commencing at a
time provided under Section 6.2.2(a) or (b).  For purposes of Code section 409A,
installment payments will be treated as a series of separate payments at all
times.

 

(b)                                 Lump Sum.  A single lump sum payment.

 

6.2.2       Time of Payment.  The Participant may elect among the distribution
commencement times described in this section; provided that: (y) SPP Benefit
Transfer Credits determined pursuant to Appendix A, Section A-4.3 will be
distributed as provided in Section 6.2.5(b), and (z) SPP Benefit Transfer
Credits, other than those pursuant to Appendix A, Section A-4.3, as well as
unvested ESBP Benefit Transfer Credits may not be distributed on a fixed payment
date as described in paragraph (c).

 

(a)                                  Termination of Employment.  Within 60 days
following the Participant’s Termination of Employment.

 

(b)                                 One-Year Anniversary of Termination of
Employment.  Within 60 days following the one-year anniversary of the
Participant’s Termination of Employment.

 

(c)                                  Fixed Payment Date.  Within 60 days of
January 1 of the calendar year elected by the Participant at the time of
deferral.  If a Participant has a Termination of Employment as defined in
Section 1.2.44 prior to the fixed payment date, such amount shall be paid on the
earlier of: (i) within 60 days following January 1 in the tenth year following
the year of the Termination of Employment, or (ii) January 1 of the calendar
year elected by the Participant at the time of deferral.  The Plan Administrator
will establish Plan Rules, procedures and limitations on establishing the number
and times of the fixed payment dates available for Participants to elect.

 

(d)                                 Payouts in 2008 and 2009.  During 2007 and
2008, consistent with transition relief available under Code section 409A, and
subject to Plan Rules:

 

20

--------------------------------------------------------------------------------


 

(i)                                     Participants had an opportunity to elect
during 2007 to receive a distribution of all or a portion of their Account
valued as of December 31, 2007 to be distributed in January 2008.

 

(ii)                                  Participants had an opportunity to elect
during 2007 to receive a distribution of all or a portion of their Bonus
Deferral Credits for 2007 and Performance Share Awards in 2004, if any, to be
credited under this Plan in 2008, to be distributed on the date such Bonus
Deferral Credits or Performance Share Awards would otherwise have been credited
to this Plan, or, with respect to such Performance Share Awards, such other date
as specified in the election form.

 

(iii)                               Participants had an opportunity to elect
during 2008 to receive a distribution of all or a portion of their Account
valued as of December 31, 2008 to be distributed in January 2009.

 

(iv)                              Participants had an opportunity to elect
during 2008 to receive a distribution of all or a portion of their Bonus
Deferral Credits for 2008, if any, to be credited under this Plan in 2009, to be
distributed on the date such Bonus Deferral Credits would otherwise have been
credited to this Plan.

 

6.2.3       Installment Amounts.  The amount of the annual installments shall be
determined by dividing the amount of the vested portion of the Account as of the
most recent Valuation Date preceding the date the installment is being paid by
the number of remaining installment payments to be made (including the payment
being determined).

 

6.2.4       Small Benefit.  Subject to Section 6.3, in the event that the vested
Account balance of a Participant who has died or experienced a Termination of
Employment under the Plan is less than the applicable dollar amount under Code
section 402(g)(1)(B) for that Plan Year as of the date on which the Company
makes such determinations, the Company reserves the right to have the
Participant’s entire Account paid in the form of a single lump sum payment,
provided the Company’s exercise of discretion complies with the requirements of
Treas. Reg. Sec. 1.409A-3(j)(4)(v).

 

6.2.5       Default.  If for any reason a Participant shall have failed to make
a timely designation of the form or time of distribution with respect to credits
for a Plan Year (including reasons entirely beyond the control of the
Participant), except as provided in Section 6.2.6, the distribution shall be
made as indicated below:

 

(a)                                  In the case of SPP Benefit Transfer
Credits, other than those pursuant to Appendix A, Section A-4.3 -  a single lump
sum within 60 days following the one-year anniversary of the Participant’s
Termination of Employment.

 

(b)                                 In the case of SPP Benefit Transfer Credits
pursuant to Appendix A, Section A-4.3:

 

 

(i)                                     Twenty-four (24) monthly installment
payments commencing within 60 days following the Participant’s Termination of
Employment;

 

21

--------------------------------------------------------------------------------


 

(ii)                                  Each monthly installment payment will be
determined by dividing: (A) the amount of the vested portion of the Account
attributable to Appendix A, Section A-4.3 and an amount of Earnings Credits
equal to the investment adjustment that would have been credited on such SPP
Benefit Transfer Credits at the Stable Value Crediting Rate Alternative as of
the most recent Valuation Date preceding the date the installment is due, by
(B) twenty-four (24), less the number of monthly installment payments that have
previously been made from the Plan.

 

(c)                                  In all other cases - a single lump sum
payment within 60 days following the Participant’s Termination of Employment.

 

6.2.6       Crediting of Amounts after Benefit Distribution.  Notwithstanding
any provision in this Plan Statement to the contrary other than Section 6.3:

 

(a)                                  Deferral and Restoration Match Credits.

 

(i)                                     Lump Sum Distribution.  If Deferral or
Restoration Match Credits are due after the complete distribution of the
Participant’s vested Account balance, or subaccount balance to which such
Deferral or Restoration Match Credit relate, then such subsequent credits will
be made to the Account and paid to the Participant in a single lump sum cash
payment within 60 days of being credited to the Account.

 

(ii)                                  Installment Distribution.  If Deferral or
Restoration Match Credits are due after a related installment distribution
occurs, then such subsequent credits will be made to the Account and included to
determine the amount of the remaining scheduled payments as applicable.

 

(b)                                 SPP or ESBP Benefit Transfer Credit.  The
SPP Benefit Transfer Credit other than those pursuant to Appendix A,
Section A-4.3 or ESBP Benefit Transfer Credit, as applicable, arising after a
Participant’s Termination of Employment pursuant to Sections 3.3.3(f) and
3.4.1(e) shall be distributed in a single lump sum within 60 days following the
Termination of Employment.

 

6.2.7       Vesting in Benefits After the Distribution Date.  No portion of a
Participant’s Account will be distributed prior to being vested.  Subject to
Section 6.3, if Participant is scheduled to receive a distribution of a portion
of his or her Account that is not vested, such unvested amount will not be paid
until subsequently vested, at which time it will be paid out in accordance with
the respective distribution election.

 

6.2.8       No Spousal Rights.  No spouse, former spouse, Beneficiary or other
person shall have any right to participate in the Participant’s designation of a
form or time of payment.

 

6.3          Six-Month Suspension for Specified Employees.  Notwithstanding any
other provision in this Section 6 to the contrary, if a Participant is a
Specified Employee at Termination of Employment, then any distributions arising
on account of the Participant’s Termination of Employment (other than on account
of death) that are due shall be suspended and not be made until (6) months have
elapsed since such Participant’s Termination of Employment (or, if earlier, upon
the date of the Participant’s death).  Any payments that were otherwise payable
during the

 

22

--------------------------------------------------------------------------------


 

six-month suspension period referred to in the preceding sentence, will be paid
within 60 days after the end of such six-month suspension period.

 

6.4          Distribution on Account of Death.  Upon the death of a Participant,
the Participant’s Account balance will be paid to the Participant’s Beneficiary
in a single lump sum within 90 days following the Participant’s death.

 

6.5          Distribution on Account of Unforeseeable Emergency.

 

6.5.1       When Available.  A Participant may receive a distribution from the
vested portion of his or her Account (which shall be deemed to include the
deferral that would have been made but for the cancellation under Section 6.5.3)
if the Plan Administrator determines that such distribution is on account of an
Unforeseeable Emergency and the conditions in Section 6.5.2 have been
fulfilled.  To receive such a distribution, the Participant must request a
distribution by filing an application with the Plan Administrator and furnish
such supporting documentation as the Plan Administrator may require.  In the
application, the Participant shall specify the basis for the distribution and
the dollar amount to be distributed.  If such request is approved by the Plan
Administrator, distribution shall be made in a lump sum payment within 60 days
following the approval by the Plan Administrator of the completed application.

 

6.5.2       Limitations.  The amount that may be distributed with respect to a
Participant’s Unforeseeable Emergency shall not exceed the amounts necessary to
satisfy the emergency plus amounts necessary to pay taxes reasonably anticipated
as a result of the distribution, after taking into account the extent to which
such Unforeseeable Emergency is or may be relieved through reimbursement or
compensation by insurance or otherwise by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship), and/or cancellation of deferrals pursuant to
Section 6.5.3, provided the determination of such limitation is consistent with
the requirements of Code section 409A(a)(2)(B)(ii).

 

6.5.3       Cancellation of Deferral Elections.  As provided by Section 2.12, in
the event of a distribution under Section 6.5.1 the Plan Administrator will
cancel the Participant’s deferral elections for the balance of the applicable
Plan Year.

 

6.6          Designation of Beneficiaries.

 

6.6.1       Right to Designate or Revoke.

 

(a)                                  Each Participant may designate one or more
primary Beneficiaries or secondary Beneficiaries to receive all or a specified
part of such Participant’s vested Account in the event of such Participant’s
death.  If fewer than all designated primary or secondary Beneficiaries
predecease the Participant, then the amount of such predeceased Beneficiary’s
portion shall be allocated to the remaining primary or secondary Beneficiaries,
as the case may be.

 

(b)                                 The Participant may change or revoke any
such designation from time to time without notice to or consent from any spouse,
any person named as Beneficiary or any other person.

 

(c)                                  No such designation, change or revocation
shall be effective unless completed and filed with the Plan Administrator in
accordance with Plan Rules during the Participant’s lifetime.

 

23

--------------------------------------------------------------------------------


 

6.6.2       Failure of Designation.  If a Participant:

 

(a)                                  fails to designate a Beneficiary,

 

(b)                                 designates a Beneficiary and thereafter
revokes such designation without naming another Beneficiary, or

 

(c)                                  designates one or more Beneficiaries and
all such Beneficiaries so designated fail to survive the Participant, such
Participant’s vested Account, shall be payable to the first class of the
following classes of automatic Beneficiaries:

 

Participant’s surviving spouse
Representative of Participant’s estate

 

6.6.3       Disclaimers by Beneficiaries.  A Beneficiary entitled to a
distribution of all or a portion of a deceased Participant’s vested Account may
disclaim an interest therein subject to the Plan Rules.

 

6.6.4       Special Rules.  Unless the Participant has otherwise specified in
the Participant’s Beneficiary designation, the following rules shall apply:

 

(a)                                  If there is not sufficient evidence that a
person designated as a Beneficiary was living at the time of the death of the
Participant, it shall be deemed that the Beneficiary was not living at the time
of the death of the Participant.

 

(b)                                 The automatic Beneficiaries specified in
Section 6.6.2 and the Beneficiaries designated by the Participant shall become
fixed at the time of the Participant’s death (subject to Section 6.6.3) so that,
if a Beneficiary survives the Participant but dies before the receipt of all
payments due such Beneficiary hereunder, such remaining payments shall be
payable to the representative of such Beneficiary’s estate.

 

(c)                                  If the Participant designates as a
Beneficiary the person who is the Participant’s spouse on the date of the
designation, either by name or by relationship, or both, the dissolution,
annulment or other legal termination of the marriage between the Participant and
such person shall automatically revoke such designation.  The foregoing shall
not prevent the Participant from designating a former spouse as a beneficiary on
a form that is both executed by the Participant and received by the Plan
Administrator (i) after the date of the legal termination of the marriage
between the Participant and such former spouse and (ii) during the Participant’s
lifetime.

 

(d)                                 A finalized marriage (other than a common
law marriage) of a Participant subsequent to the date of filing of a Beneficiary
designation shall revoke such designation unless the Participant’s new spouse
had previously been designated as the Beneficiary.

 

(e)                                  Any designation of a nonspouse Beneficiary
by name that is accompanied by a description of relationship to the Participant
shall be given effect without regard

 

24

--------------------------------------------------------------------------------


 

to whether the relationship to the Participant exists either then or at the
Participant’s death.

 

(f)                                    Any designation of a Beneficiary only by
statement of relationship to the Participant shall be effective only to
designate the person or persons standing in such relationship to the Participant
at the Participant’s death.

 

6.7          Facility of Payment.

 

6.7.1       Legal Disability.  In case of the legal disability, including
minority, of an individual entitled to receive any payment under this Plan,
payment shall be made, if the Plan Administrator shall be advised of the
existence of such condition:

 

(a)                                  to the duly appointed guardian, conservator
or other legal representative of such individual, or

 

(b)                                 to a person or institution entrusted with
the care or maintenance of the incompetent or disable Participant or
Beneficiary, provided such person or institution has satisfied the Plan
Administrator that the payment will be used for the best interest and assist in
the care of such individual, and provided further, that no prior claim for said
payment has been made by a duly appointed guardian, conservator or other legal
representative of such individual.

 

6.7.2       Discharge of Liability.  Any payment made in accordance with the
foregoing provisions of this Section 6.7 shall constitute a complete discharge
of any liability or obligation of the Participating Employers under this Plan.

 

6.8          Tax Withholding.  The Participating Employer (or any other person
legally obligated to do so) shall withhold the amount of any federal, state or
local income tax, payroll tax or other tax that the payer reasonably determines
is required to be withheld under applicable law with respect to any amount
payable under this Plan.  All benefits otherwise due hereunder shall be reduced
by the amount to be withheld.

 

6.9          Payments Upon Rehire.  If a Participant who is receiving
installment payments or due a deferred lump sum payment under this Plan is
rehired, the payments will continue in accordance with the prior distribution
elections.

 

6.10        Application for Distribution.  A Participant may be required to make
application to receive payment and to complete other forms and furnish other
documentation required by the Plan Administrator.  Distribution shall not be
made to any Beneficiary until such Beneficiary shall have filed an application
for benefits in a form acceptable to the Plan Administrator and such application
shall have been approved by the Plan Administrator and the Plan Administrator
has determined that the applicant is entitled to payment.

 

6.11        Acceleration of Distributions.  The Plan Administrator in its sole
discretion may exercise discretion to accelerate the distribution of any payment
under this Plan to the extent allowed under Code section 409A.

 

6.12        Delay of Distributions.  The Plan Administrator in its sole
discretion may exercise discretion to delay the distribution of any payment
under this Plan to the extent allowed under Code section 409A, including, but
not limited to, as necessary to maximize the Company’s tax

 

25

--------------------------------------------------------------------------------


 

deductions as allowed pursuant to Code section 162(m) or to avoid violation of
federal securities or other applicable law.

 

26

--------------------------------------------------------------------------------


 

SECTION 7

SOURCE OF PAYMENTS; NATURE OF INTEREST

 

7.1          Source of Payments.

 

7.1.1       General Assets.  Each Participating Employer will pay, from its
general assets, the distribution of the Participant’s Account under Section 6,
and all costs, charges and expenses relating thereto.

 

7.1.2       Trust.  Upon a Change-in-Control that causes the Plan to be
terminated under Section 8.3.2, the trustee of the Trust will make distributions
to Participants and Beneficiaries from the Trust in satisfaction of a
Participating Employer’s obligations to make distributions under this Plan in
accordance with and subject to the terms of the Trust to the extent such
payments are not otherwise made directly by the Participating Employer.

 

7.2          Unfunded Obligation.  The obligation of the Participating Employers
to make payments under this Plan constitutes only the unsecured (but legally
enforceable) promise of the Participating Employers to make such payments. 
Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, claims or interests in any specific property or
assets of the Company or a Participating Employer, nor shall they be
beneficiaries of, or have any rights, claims or interests in any life insurance
policies, annuity contracts or the proceeds therefrom owned or which may be
acquired by the Company.

 

7.3          Establishment of Trust.  The Participating Employers shall have no
obligation to establish or maintain any fund, trust or account (other than a
bookkeeping account or reserve) for the purpose of funding or paying the
benefits promised under this Plan except as provided in the Trust.  The
Participating Employers may from time to time transfer to the Trust cash, or
other marketable securities or other property acceptable to the trustee in
accordance with the terms of the Trust.  If the Participating Employers have
deposited funds in the Trust, such funds shall remain the sole and exclusive
property of the Participating Employer that deposited such funds.

 

7.4          Spendthrift Provision.  Except as otherwise provided in this
Section 7.4, no Participant or Beneficiary shall have any interest in any
Account which can be transferred nor shall any Participant or Beneficiary have
any power to anticipate, alienate, dispose of, pledge or encumber the same while
in the possession or control of the Participating Employers.  The Plan
Administrator shall not recognize any such effort to convey any interest under
this Plan.  No benefit payable under this Plan shall be subject to attachment,
garnishment, or execution following judgment or other legal process before
actual payment to such person.

 

7.4.1       Right to Designate Beneficiary.  The power to designate
Beneficiaries to receive the Account of a Participant in the event of such
Participant’s death shall not permit or be construed to permit such power or
right to be exercised by the Participant so as thereby to anticipate, pledge,
mortgage or encumber such Participant’s Account or any part thereof, and any
attempt of a Participant so to exercise said power in violation of this
provision shall be of no force and effect and shall be disregarded by the
Participating Employers.

 

7.4.2       Plan Administrator’s Right to Exercise Discretion.  This Section 7.4
shall not prevent the Plan Administrator from exercising, in its discretion, any
of the applicable powers and options granted to it under any applicable
provision hereof.

 

27

--------------------------------------------------------------------------------


 

SECTION 8

ADOPTION, AMENDMENT AND TERMINATION

 

8.1          Adoption.  With the prior approval of the Plan Administrator, an
Affiliate may adopt the Plan and become a Participating Employer by furnishing
to the Plan Administrator a certified copy of a resolution of its board of
directors adopting this Plan.

 

8.2          Amendment.

 

8.2.1       General Rule.  The Board may at any time amend this Plan, in whole
or in part, for any reason, including but not limited to tax, accounting or
insurance changes, a result of which may be to terminate this Plan for future
deferrals; provided, unless such amendment is necessary or reasonable to comply
with any changes in law, no amendment shall be effective to decrease the
benefits, nature or timing thereof payable under this Plan to any Participant
with respect to deferrals made (and benefits thereafter accruing) prior to the
date of such amendment.  Notwithstanding the above, the Board authorizes the
Committee to amend this Plan to make changes to the Crediting Rate Alternatives
by either adding any new or deleting any existing Crediting Rate Alternatives,
to impose limitations on selection of or deferral into any Crediting Rate
Alternative, or to make any amendments to this Plan Statement deemed necessary
or desirable by the Committee for the operation and administration of this Plan
provided such amendment does not have a material financial impact on the
Company.  Such changes will be considered an Amendment to this Plan and shall be
effective without further action by the Board.  Written notice of any amendment
shall be given to each Participant then participating in this Plan.

 

8.2.2       Amendment to Benefit of Executive Officer.  Any amendment to the
benefit of an executive officer under this Plan, to the extent approval of such
amendment by the board of directors would be required by the Securities and
Exchange Commission and its regulations or the rules of any applicable
securities exchange, will require the approval of the Board.

 

8.2.3       No Oral Amendments.  No modification of the terms of this Plan
Statement shall be effective unless it is in writing.  No oral representation
concerning the interpretation or effect of this Plan Statement shall be
effective to amend this Plan Statement.

 

8.3          Termination and Liquidation.

 

8.3.1       General Rule.

 

(a)                                  To the extent necessary or reasonable to
comply with any changes in law, the Board may at any time terminate and
liquidate this Plan, provided such termination and liquidation satisfies the
requirements of Code section 409A.

 

(b)                                 To the extent that a Participant’s benefit
under the Plan will be immediately included in the income of the Participant, as
determined by a court of competent jurisdiction or the Internal Revenue Service,
to the extent permitted under Code section 409A, the Board may terminate and
liquidate this Plan, in whole or in part, as it relates to the impacted
Participant.

 

8.3.2       Plan Termination and Liquidation on Account of a Change-in-Control. 
Upon a Change-in-Control, the Plan will terminate and payment of all amounts
under the Plan will be accelerated if and to the extent provided in this
Section 8.3.2.

 

28

--------------------------------------------------------------------------------


 

(a)                                  The Plan will be terminated effective as of
the first date on which there has occurred both (i) a Change-in-Control under
Section 1.2.8(a), and (ii) a funding of the Trust on account of such
Change-in-Control (referred to herein as the “Plan termination effective date”)
unless, prior to such Plan termination effective date, the Board affirmatively
determines that the Plan will not be terminated as of such effective date. The
Board will be deemed to have taken action to irrevocably terminate the Plan as
of the Plan termination effective date by its failure to affirmatively determine
that the Plan will not terminate as of such date.

 

(b)                                 The determination by the Board under
paragraph (a) constitutes a determination that such termination will satisfy the
requirements of Code section 409A, including an agreement by the Company that it
will take such additional action or refrain from taking such action as may be
necessary to satisfy the requirements necessary to terminate and liquidate the
Plan under paragraph (c) below.

 

(c)                                  In the event the Board does not
affirmatively determine not to terminate the Plan as provided in paragraph (a), 
such termination shall be subject to either (i) or (ii), as follows:

 

(i)                                     If the Change-in-Control qualifies as a
“change in control event” for purposes of Code section 409A, payment of all
amounts under the Plan will be accelerated and made in a lump sum as soon a
administratively practicable but not more than 90 days following the Plan
termination effective date, provided the requirements of Treasury Regulation
Section 1.409A-3(j)(4)(ix)(B) have been satisfied.

 

(ii)                                  If the Change-in-Control does not qualify
as a “change in control event” for purposes of Code section 409A, payment of all
amounts under the Plan will be accelerated and made in a lump sum as soon as
administratively practicable but not more than 60 days following the 12 month
anniversary of the Plan termination effective date, provided the requirements of
Treasury Regulation Section 1.409A-3(j)(4)(ix)(C) have been satisfied.

 

29

--------------------------------------------------------------------------------

 

SECTION 9
CLAIM PROCEDURES

 

9.1                       Claims Procedure.  Until modified by the Plan
Administrator, the claim and review procedures set forth in this Section shall
be the mandatory claim and review procedures for the resolution of disputes and
disposition of claims filed under this Plan.  An application for a distribution
or withdrawal shall be considered as a claim for the purposes of this Section.

 

9.1.1                     Initial Claim.  An individual may, subject to any
applicable deadline, file with the Plan Administrator a written claim for
benefits under this Plan in a form and manner prescribed by the Plan
Administrator.

 

(a)                                  If the claim is denied in whole or in part,
the Plan Administrator shall notify the claimant of the adverse benefit
determination within ninety (90) days after receipt of the claim.

 

(b)                                 The ninety (90) day period for making the
claim determination may be extended for ninety (90) days if the Plan
Administrator determines that special circumstances require an extension of time
for determination of the claim, provided that the Plan Administrator notifies
the claimant, prior to the expiration of the initial ninety (90) day period, of
the special circumstances requiring an extension and the date by which a claim
determination is expected to be made.

 

9.1.2                     Notice of Initial Adverse Determination.  A notice of
an adverse determination shall set forth in a manner calculated to be understood
by the claimant.

 

(a)                                  The specific reasons for the adverse
determinations,

 

(b)                                 references to the specific provisions of
this Plan Statement (or other applicable Plan document) on which the adverse
determination is based,

 

(c)                                  a description of any additional material or
information necessary to perfect the claim and an explanation of why such
material or information is necessary, and

 

(d)                                 a description of the claim and review
procedures, including the time limits applicable to such procedure, and a
statement of the claimant’s right to bring a civil action under ERISA section
502(a) following an adverse determination on review.

 

9.1.3                     Request for Review.  Within sixty (60) days after
receipt of an initial adverse benefit determination notice, the claimant may
file with the Plan Administrator a written request for a review of the adverse
determination and may, in connection therewith submit written comments,
documents, records and other information relating to the claim benefits.  Any
request for review of the initial adverse determination not filed within sixty
(60) days after receipt of the initial adverse determination notice shall be
untimely.

 

9.1.4                     Claim on Review.  If the claim, upon review, is denied
in whole or in part, the Plan Administrator shall notify the claimant of the
adverse benefit determination within sixty (60) days after receipt of such a
request for review.

 

30

--------------------------------------------------------------------------------


 

(a)                                  The sixty (60) day period for deciding the
claim on review may be extended for sixty (60) days if the Plan Administrator
determines that special circumstances require an extension of time for
determination of the claim, provided that the Plan Administrator notifies the
claimant, prior to the expiration of the initial sixty (60) day period, of the
special circumstances requiring an extension and the date by which a claim
determination is expected to be made.

 

(b)                                 In the event that the time period is
extended due to a claimant’s failure to submit information necessary to decide a
claim on review, the claimant shall have sixty (60) days within which to provide
the necessary information and the period for making the claim determination on
review shall be tolled from the date on which the notification of the extension
is sent to the claimant until the date on which the claimant responds to the
request for additional information or, if earlier, the expiration of sixty (60)
days.

 

(c)                                  The Plan Administrator’s review of a denied
claim shall take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

 

9.1.5                     Notice of Adverse Determination for Claim on Review. 
A notice of an adverse determination for a claim on review shall set forth in a
manner calculated to be understood by the claimant.

 

(a)                                  the specific reasons for the denial,

 

(b)                                 references to the specific provisions of
this Plan Statement (or other applicable Plan document) on which the adverse
determination is based,

 

(c)                                  a statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all  documents, records, and other information relevant to the claimant’s
claim for benefits,

 

(d)                                 a statement describing any voluntary appeal
procedures offered by the Plan and the claimant’s right to obtain information
about such procedures, and

 

(e)                                  a statement of the claimant’s right to
bring an action under ERISA section 502(a).

 

9.2                       Rules and Regulations.

 

9.2.1                     Adoption of Rules.  Any rule not in conflict or at
variance with the provisions hereof may be adopted by the Plan Administrator.

 

31

--------------------------------------------------------------------------------


 

9.2.2                     Specific Rules.

 

(a)                                  No inquiry or question shall be deemed to
be a claim or a request for a review of a denied claim unless made in accordance
with the established claim procedures.  The Plan Administrator may require that
any claim for benefits and any request for a review of a denied claim be filed
on forms to be furnished by the Plan Administrator upon request.

 

(b)                                 All decisions on claims and on requests for
a review of denied claims shall be made by the Plan Administrator unless
delegated as provided for in the Plan, in which case references in this
Section 9 to the Plan Administrator shall be treated as references to the Plan
Administrator’s delegate.

 

(c)                                  Claimants may be represented by a lawyer or
other representative at their own expense, but the Plan Administrator reserves
the right to require the claimant to furnish written authorization and establish
reasonable procedures for determining whether an individual has been authorized
to act on behalf of a claimant.  A claimant’s representative shall be entitled
to copies of all notices given to the claimant.

 

(d)                                 The decision of the Plan Administrator on a
claim and on a request for a review of a denied claim may be provided to the
claimant in electronic form instead of in writing at the discretion of the Plan
Administrator.

 

(e)                                  In connection with the review of a denied
claim, the claimant or the claimant’s representative shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information necessary to make a benefit determination
accompanies the filing.

 

(f)                                    The time period within which a benefit
determination will be made shall begin to run at the time a claim or request for
review is filed in accordance with the claims procedures, without regard to
whether all the information necessary to make a benefit determination
accompanies the filing.

 

(g)                                 The claims and review procedures shall be
administered with appropriate safeguards to that benefit claim determinations
are made in accordance with governing plan documents and, where appropriate, the
plan provisions have been applied consistently with respect to similarly
situated claimants.

 

(h)                                 The Plan Administrator may, in its
discretion, rely on any applicable statute of limitation or deadline as a basis
for denial of any claim.

 

9.3                       Limitations and Exhaustion.

 

9.3.1                     Claims.  No claim shall be considered under these
administrative procedures unless it is filed with the Plan Administrator within
two (2) years after the Participant knew (or reasonably should have known) of
the general nature of the dispute giving rise to the claim.  Every untimely
claim shall be denied by the Plan Administrator without regard to the merits of
the claim.

 

32

--------------------------------------------------------------------------------


 

9.3.2                     Lawsuits.  No suit may be brought by or on behalf of
any Participant or Beneficiary on any matter pertaining to this Plan unless the
action is commenced in the proper forum within two (2) years from the earlier
of:

 

(a)                                  the date the Participant knew (or
reasonably should have known) of the general nature of the dispute giving rise
to the action, or

 

(b)                                 the date the claim was denied.

 

9.3.3                     Exhaustion of Remedies.  These administrative
procedures are the exclusive means for resolving any dispute arising under this
Plan.  As to such matters:

 

(a)                                  no Participant or Beneficiary shall be
permitted to litigate any such matter unless a timely claim has been filed under
these administrative procedures and these administrative procedures have been
exhausted, and

 

(b)                                 determinations by the Plan Administrator
(including determinations as to whether the claim was timely filed shall be
afforded the maximum deference permitted by law.

 

9.3.4                     Imputed Knowledge.  For the purpose of applying the
deadlines to file a claim or a legal action, knowledge of all facts that a
Participant knew or reasonably should have known shall be imputed to every
claimant who is or claims to be a Beneficiary of the Participant or otherwise
claims to derive an entitlement by reference to the Participant for the purpose
of applying the previously specified periods.

 

33

--------------------------------------------------------------------------------


 

SECTION 10
PLAN ADMINISTRATION

 

10.1                Plan Administration

 

10.1.1              Administrator.  The Company is the “administrator” of the
Plan for purposes of section 3(16)(A) of ERISA.  Except as expressly otherwise
provided herein, the Company shall control and manage the operation and
administration of this Plan and make all decisions and determinations.

 

10.1.2              Authority and Delegation.  Except in cases where this Plan
expressly requires action on behalf of the Company to be taken by the Board,
action on behalf of the Company may be taken by any of the following:

 

(a)                                  The Board.

 

(b)                                 The Chief Executive Officer of the Company.

 

(c)                                  The senior Vice President of Human
Resources of the Company.

 

(d)                                 Any person or persons, natural or otherwise,
or committee, to whom responsibilities for the operation and administration of
the Plan are delegated by the Company, by resolution of the Board or by written
instrument executed by the Chief Executive Officer or the senior Vice President
of Human Resources of the Company and filed with its permanent records, provided
action of such person or persons or committee shall be within the scope of said
delegation.

 

10.1.3              Determination.  The Plan Administrator shall make such
determinations as may be required from time to time in the administration of
this Plan.  The Plan Administrator shall have the discretionary authority and
responsibility to interpret and construe this Plan Statement and to determine
all factual and legal questions under this Plan, including but not limited to
the entitlement of Participants and Beneficiaries, and the amounts of their
respective interests.

 

10.1.4              Reliance.  The Plan Administrator may act and rely upon all
information reported to it hereunder and need not inquire into the accuracy
thereof, nor be charged with any notice to the contrary.

 

10.1.5              Rules and Regulations.  Any rule, regulation, policy,
practice or procedure not in conflict or at variance with the provisions hereof
may be adopted by the Plan Administrator.

 

10.2                Conflict of Interest.  If any individual to whom authority
has been delegated or redelegated hereunder shall also be a Participant in this
Plan, such Participant shall have no authority with respect to any matter
specially affecting such Participant’s individual interest hereunder or the
interest of a person superior to him or her in the organization (as
distinguished from the interests of all Participants and Beneficiaries or a
broad class of Participants and Beneficiaries), all such authority being
reserved exclusively to other individuals as the case may be, to the exclusion
of such Participant, and such Participant shall act only in such Participant’s
individual capacity in connection with any such matter.

 

34

--------------------------------------------------------------------------------


 

10.3                Committee Membership and Authority.

 

10.3.1              Appointment.  The Company may, in its discretion, appoint a
committee to act as agent of the Company in performing the duties of the Plan
Administrator.

 

10.3.2              Membership and Authority.  The committee will consist of
three or more persons appointed by the Board and shall be subject to the
following:

 

(a)                                  The committee shall act by a majority of
its then members by meeting or by writing filed without meeting.

 

(b)                                 A committee member may resign at any time by
giving ten days’ advance written notice to the Company and the other committee
members.  The Board may remove a committee member by giving advance written
notice to him or her and the other committee members.

 

(c)                                  The Board may fill any vacancy in the
membership of the committee and shall give prompt written notice thereof to the
other committee members.  While there is a vacancy in the membership of the
committee, the remaining committee members shall have the same powers as the
full committee until the vacancy is filled.

 

(d)                                 A certificate of either the secretary to the
committee or a majority of the members of the committee that the committee has
taken or authorized any action will be conclusive in favor of any person relying
on the certificate.

 

10.4                Service of Process.  In the absence of any designation to
the contrary by the Plan Administrator, the General Counsel of the Plan
Administrator is designated as the appropriate and exclusive agent for the
receipt of service of process directed to this Plan in any legal proceeding,
including arbitration, involving this Plan.

 

10.5                Choice of Law.  Except to the extent that federal law is
controlling, this Plan Statement will be construed and enforced in accordance
with the laws of the State of Minnesota.

 

10.6                Responsibility for Delegate.  No person shall be liable for
an act or omission of another person with regard to a responsibility that has
been allocated to or delegated to such other person pursuant to the terms of the
Plan Statement or pursuant to procedures set forth in the Plan Statement.

 

10.7                Expenses.  All expenses of administering the benefits due
under this Plan shall be borne by the Participating Employers.

 

10.8                Errors in Computations.  It is recognized that in the
operation and administration of the Plan certain mathematical and accounting
errors may be made or mistakes may arise by reason of factual errors in
information supplied to the Company or trustee.  The Company shall have power to
cause such equitable adjustments to be made to correct for such errors as the
Company, in its sole discretion, considers appropriate.  Such adjustments shall
be final and binding on all persons.

 

10.9                Indemnification.  In addition to any other applicable
provisions for indemnification, the Participating Employers jointly and
severally agree to indemnify and hold harmless, to the extent permitted by law,
each director, officer and Employee of the Participating Employers against any

 

35

--------------------------------------------------------------------------------


 

and all liabilities, losses, costs or expenses (including legal fees) of
whatsoever kind and nature which may be imposed on, incurred by or asserted
against such person at any time by reason of such person’s services as an
administrator in connection with this Plan, but only if such person did not act
dishonestly, or in bad faith, or in willful violation of the law or regulations
under which such liability, loss, cost or expense arises.

 

10.10         Notice.  Any notice required under this Plan Statement may be
waived by the person entitled thereto.

 

36

--------------------------------------------------------------------------------


 

SECTION 11
CONSTRUCTION

 

11.1                ERISA Status.  This Plan was adopted and is maintained with
the understanding that it is an unfunded plan maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees as provided in section 201(2), section
301(a)(3) and section 401(a)(1) of ERISA.  This Plan shall be interpreted and
administered accordingly.

 

11.2                IRC Status.  This Plan is intended to be a nonqualified
deferred compensation arrangement that will comply in form and operation with
the requirements of Code section 409A and this Plan will be construed and
administered in a manner that is consistent with and gives effect to such
intention.

 

11.3                Rules of Document Construction.  In the event any provision
of this Plan Statement is held invalid, void or unenforceable, the same shall
not affect, in any respect whatsoever, the validity of any other provision of
this Plan.  The titles given to the various Sections of this Plan Statement are
inserted for convenience of reference only and are not part of this Plan
Statement, and they shall not be considered in determining the scope, purpose,
meaning or intent of any provision hereof.  The provisions of this Plan
Statement shall be construed as a whole in such manner as to carry out the
provisions thereof and shall not be construed separately without relation to the
context.

 

11.4                References to Laws.  Any reference in this Plan Statement to
a statute or regulation shall be considered also to mean and refer to any
subsequent amendment or replacement of that statute or regulation unless, under
the circumstances, it would be inappropriate to do so.

 

11.5                Appendices.  The Plan provisions that have application to a
limited number of Participants or that otherwise do not apply equally to all
Participants may be described in an appendix to this Plan Statement.  In the
event of a conflict between the terms of an appendix and the terms of the
remainder of this Plan Statement, the appendix will control.

 

37

--------------------------------------------------------------------------------


 

APPENDIX A

 

SPP Benefit

 

 

A-1                            Purpose and Application.  The purpose of this
Appendix A to this Plan Statement is to establish the rules for determining the
amount of the SPP Benefit Transfer Credit under this Plan.

 

A-2                            Background.

 

A-2.1                  Transfer
Credits.                                                The Company has adopted
and maintained several nonqualified supplemental pension plans to provide
retirement income to a select group of highly compensated and key management
employees in excess of the retirement income that can be provided under the
Target Pension Plan on account of limitations imposed by the Code.  Effective
April 30, 2002, the Company began converting the accrued supplemental pension
benefits of certain participants to credits under this Plan as adjusted annually
to reflect changes in such benefits.

 

A-2.2                  Cash Balance Formula.                 Effective
January 1, 2003, the Target Pension Plan was amended to add a cash balance
pension plan formula (referred to as the “personal pension account”).  Depending
on the date participation commences or an election was made, a Participant who
has a benefit under the Target Pension Plan may have his or her accrued benefit
under such plan based solely on the final average pay formula (the “traditional
formula”), solely on the personal pension account, or a combination of the
traditional formula (frozen as of December 31, 2002) and the personal pension
account.

 

A-3                            Definitions.

 

A-3.1                  SPP I                 “SPP I” means the Target
Corporation SPP I.

 

A-3.2                  SPP II             “SPP II” means the Target Corporation
SPP II.

 

A-3.3                  SPP III            “SPP III” means the Target Corporation
SPP III.

 

A-4                            SPP Benefit.  Each Participant’s SPP Benefit is
equal to the sum of the benefits under Section A-4.1, Section A-4.2 and
Section A-4.3.

 

A-4.1                  Traditional Formula Benefit.  A Participant’s SPP Benefit
is the excess, if any, of the monthly pension benefit under (a) over the monthly
pension benefit under (b):

 

(a)                                  The monthly pension benefit the Participant
would be entitled to under the Target Pension Plan, based on the “traditional
formula,” if such formula were applied

 

(i)                                     without regard to the maximum benefit
limitation required by Code section 415;

 

(ii)                                  without regard to the maximum compensation
limitation under Code section 401(a)(17);

 

38

--------------------------------------------------------------------------------


 

(iii)                              as if the definition of “certified earnings”
under the Target Pension Plan for a plan year included compensation that would
have been paid in the plan year in the absence of the Participant’s election to
defer payment of the compensation to a later date pursuant to the provisions of
a deferred compensation plan;

 

(iv)                             without regard to the alternative benefit
formula of Sections 4.6(a)(3) and 4.6(b)(2) of the Target Pension  Plan.

 

(b)                                 The monthly pension benefit the Participant
is entitled to receive under the Target Pension Plan on account of the
“traditional formula.”

 

A-4.2                  Personal Pension Account.  A Participant’s SPP Benefit
includes the excess, if any, of the amount determined under (a) over the amount
determined under (b):

 

(a)                                  The amount that would have been credited
each quarter (including both “pay credits” and “interest credits”) to the
Participant’s “personal pension account” under the Target Pension Plan, if such
account were applied:

 

(i)                                    without regard to the maximum benefit
limitations required by Code section 415;

 

(ii)                                 without regard to the maximum compensation
limitation under Code section 401(a)(17);

 

(iii)                              as if the definition of “certified earnings”
under the Target Pension Plan for a calendar quarter included compensation that
would have been paid during such calendar quarter in the absence of the
Participant’s election to defer payment of the compensation to a later date
pursuant to the provisions of a deferred compensation plan;

 

(iv)                             as if a distribution had been made from such
account equal to any SPP Benefit Transfer Credits made under Section 3.3.

 

(b)                                 The amount of the credits actually made to
the Participant’s “personal pension account” under the Target Pension Plan.

 

A-4.3                  SPP III.  For a Participant who was participating in SPP
III, the Participant’s SPP Benefit includes the actuarial equivalent lump sum
present value of the monthly pension benefit under (a) over the monthly pension
benefit under (b):

 

(a)                                  The monthly pension benefits determined
under Section A-4.1(a) determined by treating the Participant as five (5) years
older than his or her actual age solely for purposes of determining the early
reduction factor (but in no case shall the Participant’s age be deemed to be
greater than age 65).

 

(b)                                 The monthly pension benefits determined
under Section A-4.1(a).

 

A-4.4                  Company Determination.  The actuarial lump sum present
value of a Participant’s benefit determined under this Appendix A will be
determined by the Company, in

 

39

--------------------------------------------------------------------------------


 

its sole and absolute discretion, by using such factors and assumptions as the
Company considers appropriate in its sole and absolute discretion as of the date
of distribution or transfer.

 

A-5                            Forfeiture of SPP III Benefit.

 

A-5.1                  Pre-Age 55 SPP III Forfeiture.                          
A Participant who has a Termination of Employment prior to attaining age 55 will
forfeit that portion of his or her SPP Benefit Transfer Credit and Earnings
Credit determined under Section A-5.3.

 

A-5.2                  ICP Eligibility SPP III Forfeiture.  A Participant who
becomes entitled to receive payments under an income continuation plan or policy
of an Affiliate on account of his or her Termination of Employment after
attaining age 55 will forfeit that portion of his or her SPP Benefit Transfer
Credit and Earnings Credit determined under Section A-5.3.

 

A-5.3                  Amount of SPP III Forfeiture.  A Participant’s forfeiture
under Sections A-5.1 or A-5.2 is that portion of the SPP Benefit Transfer
Credits attributable to his or her SPP Benefit determined under Section A-4.3 of
Appendix A, and an amount of Earnings Credits equal to the investment adjustment
that would have been credited on such SPP Benefit Transfer Credits at the Stable
Value Crediting Rate Alternative.

 

40

--------------------------------------------------------------------------------
